 32DECISIONSOF NATIONALLABOR RELATIONS BOARDSequoyahMills, Inc.andCarlH.Pyle.Case16-CA-2865November 1, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn August 28, 1967, Trial Examiner Morton D.Friedman issued his Decision n the above-entitledproceeding, finding that Respondent had engagedin certain unfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filedexceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebrief, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERcomplaint on February 27, 1967, on behalf of theGeneral Counsel of the Board, against Sequoyah Mills,Inc., herein called the Respondent, alleging violations ofSection 8(a)(1) of the National Labor Relations Act, asamended (29 U.S.C. Sec. 151,et seq.), herein called theAct. In its duly filed answer to the aforesaid complaint,theRespondent,while admitting certain allegationsthereof, denied the commission of any unfair labor prac-tices.Pursuant to notice, a hearing was held before me inChickasha, Oklahoma, on April 26, 1967. All partieswere represented and afforded full opportunity to beheard, to introduce relevant evidence, to present oral ar-gument, and to file briefs. Briefs were filed by counsel forthe General Counsel and the Respondent.Upon consideration of the entire record in this case, in-cluding the briefs of the parties, and upon my observationof the demeanor of each of the witnesses testifying beforeme, I make the following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Oklahoma corporation, has itsprincipal office and plant at Anadarko, Oklahoma, whereit is engaged in the manufacture and sale of carpets andrelated products. During the year immediately precedingthe issuance of the complaint in this proceeding, arepresentative period, the Respondent, in the course andconduct of its business operations, purchased goods andmaterials of a value in excess of $100,000, of which morethan $50,000 was shipped directly to Respondent'swarehouse from points outside the State of Oklahoma.It is conceded, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that Respondent, Sequoyah Mills, Inc., An-darko, Oklahoma, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.The Trial Examiner found that even if Respondent had no directknowledge of Walter Taylor's participation in the concerted activity, it,nontheless, discharged Taylor because he was one of the senior driversand, thus, a possible leader of the dissident employees Since we find thatknowledge of Taylor's participation can be inferred under all the circum-stances, we find it unnecessary to consider, and do not adopt, the TrialExaminer's alternative finding that Taylor was discharged because he wasone of the senior driversTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Trial Examiner: Upon acharge filed on December 15, 1966, and an amendedcharge filed on February 17, 1967. by Carl H. Pyle, an in-dividual, the Regional Director for Region 16 of the Na-tional Labor Relations Board, herein the Board, issued aII.THE UNFAIR LABOR PRACTICESA. Background andIssuesAs set forth above, the Respondent is engaged in themanufacture, sale, and distribution of carpet and relatedmaterial. Approximately 65 to 70 percent of its productsare shipped to its distributors by trucks driven by driveremployees of the Respondent. These employees are un-represented and, so far as the record shows, no attempthas been made to organize them.The events with which this proceeding is concernedbegan when approximately 12 out of the Respondent's 19truckdrivers met to discuss grievances. As a result of thismeeting, four of the most senior drivers were appointedas a committee to approach the Respondent's officialswith regard to these matters. The following day, three outof the four men so appointed met with Respondent'sdirector of personnel and traffic and discussed the mat-ters previously reviewed by the drivers. Within a day orso thereafter, all of the drivers who talked with theRespondent's official and the fourth member who did notgo to the office of the Respondent's official were on over-the-road trips. As each of these drivers returned he wasdischarged. In addition to these four individuals, a fifthdriver was discharged who was not in any way connectedwith the presentation of the drivers' grievances to theRespondent.The complaint alleges, in substance, that the four in-168 NLRB No. 12 SEQUOYAH MILLS33dividuals who were appointed to discuss the grievanceswith the Respondent were thereafter discharged for hav-ing done so and,accordingly,were discharged for engag-ing in protected concerted activity in violation of Section8(a)(1) of theAct. TheRespondent's answer substantiallydenies all of the material allegations of the complaint. Atthe hearing the Respondent sought to establish throughits officials that the discharges were for cause and unre-lated to the presentation of grievances.Thus,the issues are:1.Whether the dischargees were engaged in protectedconcerted activity.2.If so,whether they were discharged for engaging insuch activity.B.The Facts1.The events preceding the dischargesThe Respondent's drivers do not drive the Respond-ent's own trucks in making deliveries for the Respond-ent but drive trucks leased to the Respondent by PublicLeasing Company which has a truck lot immediately ad-jacent to the Respondent's property. The Respondentpays a rental rate for the trucks which includes all ser-vices and gasoline. The only contribution of the Respond-ent to the trucking operation is the furnishing of thedrivers, all of whom are employed and paid by theRespondent.On Sunday, December 4, 1966,' approximately adozen of the Respondent's truckdrivers assembled at thePublic Leasing lot, above mentioned. The meeting washeld for the purpose of discussing matters which con-cerned their employment and relationship with theRespondent. Among the items discussed was the allegedcutting of running time, that is, the hours allowed thedrivers on their trips. At the end of the meeting the fouroldest employees in point of service with the Respondentwere appointed as a committee to discuss the matterswith management. These employees are Carl H. Pyle, theCharging Party herein, Raymond Steen, Hosey Kane,and Walter Taylor.2The following day, Monday, December 5, Pyle, Steen,and Kane spoke to Respondent's assistant director of per-sonnel, Tom Montgomery in the latter's office in Respond-ent's plant. Taylor, who had also been selected as one ofthe committee to speak to management, had left on theprevious evening on an over-the-road driving assignmentfor the Respondent. The three drivers told Montgomerythat there had been a meeting of the drivers and that anumber of complaints had been aired. They asked for ameetingwithMontgomery, Louis Lemmons, trafficmanager, Leon Carver, Respondent's vice president incharge of industrial relations, and Sanford D. Lee,Respondent's executive vice president. Montgomery toldthe employees that he was certain Lee would not meetwith them at that time. Nevertheless, the employeesdiscussedwithMontgomery the situation which hadbrought them to his office. With regard to the reduction intime allowed for the drivers to reach their destination,Montgomery displayed a schedule which he had usedwhen he was dispatcher. The men agreed that the drivingtime permitted in that schedule was the time they desiredand not the time that had been put into effect by Mont-gomery's successor. Montgomery promised them that thetime allowed would be restored to its original length and,furthermore, that the shorter period of time which themen found to be hazardous had only been in effect for afew weeks.The men also complained that they often had to reportto Respondent's plant to pick up a truck at a certain timeand when they arrived the truck was not loaded. Thismeant that the men had to wait at the Respondent's plantfor the truck to be loaded without being paid for suchwaiting time.Montgomery promised the men that hewould see to it that the shipping department did not keepthe men waiting in the future. Whether the men appearedsatisfied as testified byMontgomery or whether theywere still unhappy about developments when the meetingbroke up, nevertheless, all parties agree, including Mont-gomery, that at the end of the meeting Montgomerypromised the men that he would see what he could doabout a meeting with Executive Vice President Lee.3As related above, Taylor did not attend the meetingbecause he left on a trip for the Respondent on the nightbefore. The three employees who met with Montgomerywithin a day or so after the interview also left on trips forthe Respondent. As each returned to the Respondent'splant he was discharged: Steen on December 9, Pyle onDecember 12, Kane on December 16, and Taylor onDecember 9. Also discharged during that period wasanother driver, Charles Harrington, who had attendedneither the Sunday meeting of the drivers nor the Mondaymeeting with Montgomery.2.ThedischargesOn the afternoon of Tuesday, December 6, the dayafter the meeting, Pyle, who had worked for the Respond-ent for about 2 years, left on an over-the-road run for theRespondent. He returned at II p.m. the following Sun-day, December 11. At approximately 10 a.m. on Mon-day, December 12, Pyle went to the Respondent's officeto turn in his trip papers. While there Montgomery calledhim into his office and told Pyle that he, Montgomery,hated to do it but he had been told to tell Pyle that thelatter either quit or resign or Respondent would lay himoff.When Pyle asked the reason, Montgomery. stated thatthere had been a meeting at which it was decided thatPyle was unhappy with his job and that they were goingto let him go. This was the only explanation which Pylereceived.4According to both Montgomery and Sanford D. Lee,executive vice president of Respondent who is responsi-ble for all plant operations, Lee made the decision to fireall of the dischargees including Pyle. Lee stated, on thewitness stand, that the reason he decided to dischargePyle was- because the latter was a chronic complainerabout his truck being loaded incorrectly; about getting outlate, that is leaving the Respondent's plant late after hav-ing reported earlier to take out a truck; about men on runsother than his own having a better deal than Pyle. Leetestified that he said to himself that if this is the type ofemployee Pyle is, the best thing to do would be to get ridAll dates, unless otherwise specified,are in 1966.zAll ofthe foregoing from the uncontroverted testimonyof Carl Pyle.JFrom credited portions of the testimonyof CarlPyle and Tom Mont-gomeryaFrom the credited testimony of Pyle Montgomery, who also testifiedas to this exit meeting, did not seriously controvert any of Pyle'stestimony. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDof him. Lee further testified that at the time he made thisdecision he had no knowledge whatsoever of the con-certed complaint to Montgomery by Pyle and the othertwo drivers. Lee further stated that Pyle's discharge andthe discharge of the other employees came about afterLee had reviewed the files of all of the Respondent'sover-the-road truckdrivers. The reasons Lee claimed thereview was made at this time are set forth later herein.a.Hosey KaneWithin a day or so after the meeting between Mont-gomery and the three drivers, Kane left on an over-the-road trip for the Respondent. During this trip he called hiswife on the telephone from Indianapolis. His wife toldhim at that time that he was going to be discharged. Then,when he arrived home, Kane was told by Taylor that hewould probably be discharged. On Monday night,December 12, Pyle called Mr. Leon Carver, Respond-ent'svicepresident of industrial relations, on thetelephone at Carver's home. Kane listened in on the con-versation and at one time during that conversation Carveractually stated that Kane,among others,was going to bedischarged. The next day, December 13, Kane visited theoffice of the Respondent and spoke to Montgomery whoconfirmed that Kane was discharged.5Montgomery, who discharged Kane, testified that hecould not give Kane a reason for his discharge inasmuchas Kane told him that he did not want a story that if Kanewas going to be discharged just to discharge him. ThisMontgomery did and there was no exit interview in a for-mal sense.Lee, in testifying, sought to explain why Kane wasdischarged. According to Lee, when he was reviewing thefiles of the truckdrivers, Lee found a note in Kane's filefrom the chairman of the board, Don Greve, about sometalking that Kane had done in Chicago. Also, a Mr. Race,of Malcolm Spinning Mills, a supplier of wool to theRespondent, had been a guest at Lee's home on Wed-nesday evening before the discharges. Race told Lee,when the latter said that they were having trouble withsome of their truckmen, that a couple of the drivers hadmade a secret agreement with Race's shipping foreman atthe latter's plant in Pennsylvania, that if they arrived inthe afternoon to pick up material, they would leave theirtrailers at the Spinning Mill plant and then go down tospend some time in Baltimore.The onlyname whichRace could remember was Hosey Kane's. Leaving thetrailer behind was a violation of company rules, accordingto Lee.According to Kane, the only time he had left the trailerbehind and had taken the truck from the Spinning Milldock was when he had to stay overnight and had to usethe truck to drive to a motel. The motel did not have ac-comodations for both the truck and the trailer. Kane de-nied he ever went to Baltimore on such an occasion.b.Raymond SteenOn Wednesday, December 7, Steen an employee forover 2 years, made his last run for the Respondent. On hisreturn on December 9, Steen was discharged by Mont-gomery and Carver.Either Carver or Montgomery told Steen that the latterwas dissatisfied on the job and had expressed this to peo-ple outside the Respondent's mill and also, in doing so,had been running down the Respondent's name. NeitherMontgomery nor Carver showed Steen any of the allegedreports that had been received from outsiders to this ef-fect. Steen, on the other hand, denied that he had evertalked to any customers about the Respondent or had rundown the Respondent's name. Nor was he dissatisfiedwith his job.6In testifying as to the reasons he ordered Steen'sdischarge, Lee testified that he decided to dischargeSteen because Lee had heard that Steen had madederogatory statements about the Respondent. Also,athough admittedly uncommunicated to Steen at his finalinterview, Lee had found a letter in Steen's file fromPublic Leasing Corporation, the owners of the truckswhich Respondent's drivers used, to the effect that Steenhad demanded cash refunds on his credit cards. Lee ad-mitted, on cross-examination, that the letter from PublicLeasing had been in the file for about 3 months but thatLee did not know of its existence.7 Lee admitted that noinstruction had ever been given to any employee aboutnot taking a cash discount.According to Steen, however, when he had first startedto drive Public Leasing's trucks, he was given a Texacogasoline credit card by Public Leasing. During that timehe received but did not ask for cash discounts. Then,Public Leasing collected the Texaco credit card and is-sued instead, a National Trucking Association chargecard on which it was specifically forbidden to accept cashdiscounts or for the oil companies to give such discounts.Thereafter, on one occasion, according to Steen, abouta year before the discharges, Steen used the Trucking As-sociation credit card at a gasoline station and was handeda cash refund by the man who attended the pump How-ever, the manager of the station saw this, and realizingthat Steen was using an Association credit card, asked forthe return of the money, which Steen immediatelyreturned. Steen did not ask for the discount. It was givenvoluntarily by the pumpman. Steen stated, without hesita-tion, that this was the only time that he had ever been in-volved in a cash discount incident after the Associationcredit cards were issued.c.Walter TaylorTaylor had been employed by the Respondent for 2years at the time of his discharge. As noted above, Taylorwas one of the four men selected by the drivers torepresent them in their grievances with management.However, Taylor did not attend the Monday, December5,meeting with Montgomery because on the evening be-fore that, Sunday, December 4, about 6 p.m., Taylor lefton an over-the-road trip to various points in Texas andLouisiana. According to Taylor, he was given, at the timeof his departure, oral instructions by Carrol DeLong, thedispatcher, which provided that Taylor had to be in FortWorth, Texas, on Monday morning, in Baton Rouge,Louisiana, on Tuesday morning, and in Houston, Texas,on Wednesday morning. Taylor reached these destina-tions within the times given to him by DeLong.When Taylor returned to Anadarko on Thursday,December 8, Montgomery asked him why he had notbeen at Ross Carpets, a Houston distributor, on Tuesday5From the credited testimony of Kane which was not controverted byMontgomerysFromthe credited, uncontrovertedtestimony of Raymond Steen.The letterwas not produced at the hearing SEQUOYAH MILLSevening. Taylor explained that DeLong had instructedhim to be there on Wednesday morning. MontgomerytookTaylor's logbook from him. Montgomery toldTaylor that he would have to decide what should be donewith Taylor. On Friday, the following day, when Taylorwent to the Respondent's plant to pick up his check,Montgomery discharged him, telling Taylor that the latterhad not delivered his merchandise to Ross Carpets onschedule and also that Taylor had been talking about theRespondent at various customers and stops over thecountry. Montgomery said that he had written proof butdid not offer to show such proof to Taylor. Nor did Mont-gomery mention any specific names of individuals whohad related these alleged complaints concerning Taylorto the Respondent. Taylor denied that he had ever doneany talking Taylor admitted however that under normaldriving time the distance between Baton Rouge, Loui-siana, which he left on Tuesday afternoon, and Houstonwas about 300 miles and could be driven in about 6 hoursHe further admitted that he had falsified his log relativeto his arrival time in Houston. The falsification added twoextra hours to the trip from Baton Rouge to Houston.Montgomeryexplained,intestifying,thathedischarged Taylor because the latter was late at the dis-tributor,Ross Carpets in Houston. He claimed thatTaylor did not make his schedule and it took him approxi-mately 24 hours to make a 6- or 7-hour run. He insistedthat Taylor was discharged for being late to Ross Car-pets.According to Lee, on Tuesday, December 6, about10:30 or 11 p.m., he received a call from Ross Carpets inHouston at his home. Ross informed Lee that he had menwaiting from 3 p.m. of that day to unload the truck whichhad not arrived. The next morning, Lee spoke to Mont-gomery and asked the latter what had happened with re-gard to Taylor and the delivery in Houston. Montgomerytold Lee that Taylor's truck was due in Houston at 4 p.m.on Tuesday. Montgomery came to Lee on Wednesday af-ternoon and told Lee that Taylor had not called in, asrequired, when he had finished at Baton Rouge. Lee thentoldMontgomery that unless Taylor had a good excuse,Lee wanted him discharged.In connection with these discharges, it should be notedthat on November 1, 1966, the local newspaper carrieda story and a picture of six drivers, including Taylor andPyle,who received watches from the Respondent forhaving driven over 100,000 safe miles without a trafficaccident. Also honored, was Charlie Harrington, one ofthe drivers who was discharged at the same time as thefour alleged discriminatees herein, but whose dischargeis not a subject of this proceeding.3.The Respondent's explanation of the timing of thedischargesAccording to the Respondent, the timing of thedischarges was coincidental and the discharges them-selves were brought about by a review made by Lee ofthe files of the Respondent's over-the-road truckdriversbrought on, in turn, by a series of events which began ap-proximately a month or so before the discharges.According to Don Greve, the chairman of the board ofthe Respondent, one of his duties is to call on customersor to call on the telephone to customers every 60 days toask, primarily, whether the customer is being treatedproperly by the Respondent. During his last round of35telephone calls prior to the events herein, Greve receiveda complaint from his Los Angeles distributor that some ofthe drivers had a bad attitude and were not cooperating.He also received complaints to the same effect from theSan Francisco and New York distributors of the Respond-ent's products.Greve also received complaints fromothers that deliveries were being made late. The Los An-geles complaint was made on November 14 and 15. Hereceived complaints from Phoenix on November 15 andNew York and San Francisco on the 18th and 22d.Greve further testified that a result of these complaints,at a corporation executive committee meeting held onNovember 28, Greve told the staff of these problems.Vice President Lee was instructed to look into theproblem, to ferret out information and obtain a true pic-ture of each driver. The reason that the driver is so impor-tant, according to Greve, is that often times he is the goodwill ambassador of the Respondent inasmuch as 65 to 70percent of the Respondent's product is delivered by truckand often the driver is the main contact between theRespondent and the customer. In his testimony, Greveadmitted that although he made general complaints to Leeat the executive committee meeting on November 28, hedid not mention to Lee any specific driver or any specificcustomer who had complained.According to Lee, following by but a short time the in-struction from Greve at the executive committee meet-ing, the incident occurred involving the complaint fromthe Houston distributor regarding Taylor's alleged late ar-rival.Also, according to Lee, although he had made stu-dies of all of the hourly employees frequently from timeto time, he had neglected to do so with regard totruckdrivers who are salaried. Therefore, the occurrenceof Greve's instructions and the matter of Taylor's allegedlate delivery brought the entire matter to a head and Leedecided at that time to make a thorough study of the filesof all the drivers. He therefore went over the files withMontgomery and with Carver, the vice president incharge of industrial relations. It was only after a thoroughreview of these files that the employees were dischargedas noted above.The foregoing, according to the Respondent, explainsthe coincidence of the timing of the discharges with re-gard to the date of the grievance meeting between thedrivers and Montgomery on December 5. It should benoted in connection therewith that all of the Respondent'sofficialswho testified including Greve and Lee specifi-cally stated that they were unaware of the grievancemeeting between Montgomery and the three employeesuntil after the discharges had been completed. Mont-gomery, in turn, testified that he had thought that he hadsatisfied the employees at that grievance meeting and hadtherefore not passed the matter on to Vice President Lee.Contrasting sharply with the Respondent's explana-tion, is testimony of Pyle and Kane who stated on the wit-ness stand that on Monday evening, December 12, afterthe discharges of all but Kane, Pyle called Vice PresidentCarver at the latter's home. The call was made about mid-night according to both Pyle and Kane. Pyle held theearphone in such a way that both Kane and Pyle couldhear Carver's end of the conversation. Pyle asked Carverif there was any truth to the rumor that if the driverswould not "group up" anymore the Respondent wouldrescind the layoffs. Carver answered in the negative andsaid that the decision was final. Carver admitted thatKane and the others were also getting fired and then336-845 0 - 70 - 4 36DECISIONSOF NATIONALLABOR RELATIONS BOARDCarversaid, "there is a company policy that there will beno grouping of the employees."8C. Analysis and Concluding FindingsThe basic contentions of the General Counsel are thatthe four dischargees engaged in protected concerted ac-tivities and that the Respondent discharged them for en-gaging in these activities as evidenced by (1) the timing ofthe discharges within a week after the four engaged inthese activities, (2) company knowledge of the activitiesby reason of the grievance meeting with PersonnelDirectorMontgomery, and (3) the fact that no priorwarnings were given to any of the dischargees of anybehavior which the Respondent might have concludedwas inimical to the Respondent's interest.The Respondent, on the other hand, contends that theconcerted activity was unknown to Vice President Leeand Board Chairman Greve, who were responsible forthe discharges, and that the discharges were for cause.With regard to the question of whether the dischargeeshad engaged in protected concerted activity, the Respond-ent makes no serious contention. It is well settled thatwhere, as here, employees get together to mutuallyprotestworking conditions and speak for themselves,they engage in protected concerted activity. When thedrivers held a meeting to protest the driving time allowedbetween stops and chose Pyle, Steen, Kane, and Tayloras spokesmen, and when Pyle, Steen, and Kane, acting inthatcapacity, spoke toMontgomery regarding thegrievances, they clearly engaged in protected concertedactivity.They had a protected right to speak for them-selves as best they could.9Even accepting Montgomery's explanation that he feltthat the employees were satisifed with his handling of thegrievance and that the matter was settled, nevertheless,this did not change the nature of the activity engaged inby the employees. Moreover, Montgomery did tell theemployees at the conclusion of the meeting that he wouldsee what he could do about arranging a meeting with VicePresident Lee, which was the original purpose of theirmeeting with Montgomery. This would indicate that inMontgomery's mind the activity was still going on.Insofar as company knowledge is concerned, it cannotbe controverted that Montgomery, an official of theRespondent, knew of the concerted activity inasmuch ashe was interviewed by Pyle, Steen, and Kane. Moreover,although Lee denied knowledge of this activity he did tes-tify that he reviewed the files of these employees withMontgomery within 3 days of the date of the employeemeeting. 1, therefore, cannot accept Lee's testimony tothe effect that he did not have knowledge of this activityespecially in view of the fact that not only did he reviewthe fileswithMontgomery but Montgomery himselftestified that he had promised the employees to informLee of their request. 1, therefore, reject Lee's testimonythat he did not have knowledge of the concerted activityof the employees and find that as of the date he made hisdecision to discharge them he, as well as Montgomery,was aware of what had taken place in the preceding days.As noted above, the timing of the discharges is the mainelement of the General Counsel's case. As heretoforediscussed, the three employees presented their groupgrievances on December 5 and each of the dischargeeswent upon an over-the-road trip for the Respondent thatsame week and were each discharged as each returned.Except for this last trip, the employees never workedagain after concertedly presenting their grievances tomanagement.The Board has often and consistently held thatdischarges, which occur soon after the discovery by anemployer of his employees, union or concerted protectedactivity, constitute very strong evidence of discrimina-tion.10Ido not find merit in the Respondent's contention thatthe timing of the discharges is unimportant because it wasonly coincidental with the Respondent's determination tosurvey its employees and ferret out those who were un-satisfactory. Indeed, there is too much coicidence in-volved. Thus, it might well be asked if it was mere for-tuitous circumstance that the discharges followed the air-ing of the grievances within a few days and that the per-sons who were discharged, with but one exception, werethe individuals who were in some way involved in the air-ing of the grievances. Moreover, as the General Counselpoints out, if Board Chairman Greve speaks to customersevery 60 days, is it not rather strange that he neverreceived serious complaints about the drivers fromwidespread sources except during the crucial periodherein. It seems most peculiar to me that suddenly somany of the drivers should have become unsatisfactoryto so many widespread customers in so short a period oftime whereas for several years prior to that time no com-plaints were registered.As noted above, in addition to all of the foregoing, noneof Respondent's officials or supervisors ever spoke to anyof the four dischargees regarding their alleged faults. Noprior warnings whatsoever were given to any of them.Perhaps this would not seem strange if only one employeehad been involved. However, two of the employees in-volved, Pyle and Steen, within a month before theirdischargeswere given gold watches for their unusualsafety records as drivers. These two individuals must, in-deed, have been most satisfactory employees with regardto the purpose for which they were hired Moreover, thefour employees discharged were the most senior of all theemployees in the driver complement. Certainly, underthese circumstances, it would seem that some warningwould have been given by a reasonable employer. Indeed,it is reasonable to consider that the failure to give warningunder such circumstances is most suspicious in view ofthe timing and the lodging of the grievances.Icome now to the Respondent's claim with regard tothe individual drivers. Thus, Respondent claims that Pylewas discharged because he was a "chronic complainer."Respondent, neither at the hearing, nor at any other timeoffered proof that Pyle had run the Company down otherthan the Respondent's officials' testimony. I was muchimpressed, on the other hand, with Pyle's denial that hehad talked adversely about the Company to any customer8From the credited testimony of Pyle and Kane I do not creditCarver's denial of this testimony. Nor do I credit Carver's testimony tothe effect that all he told the employees on the telephone was that theyshould speak to Montgomery His denial that he had no conversation withregard to the discharges and the reasons therefor,together with hisdemeanor on the witness stand, convince me that Kane and Pyle were themore reliable witnesses0Washington Aluminum Company,370 U S9,Morrison-KnudsenCompany v N L R B,358 F 2d 411 (C A 9), enfg 149 NLRB 1577,Salt River Valley Water Users' Association,206 F 2d 325 (C A 9), enfgas modified 99 N LRB 84910The Borden Company,161NLRB 1271,PottsvilleCommunityHotel Co., Inc,140 NLRB 556, 558,Byrds Manufacturing Corp,140NLRB 147, 161,Camco, Incorporated,140 N LR B 361,365-366 SEQUOYAH MILLS37or anyone else. The same can be said in the case of HoseyKane.Moreover, with regard to Steen's discharge, thenote in the file with regard to his taking a cash discountwas included in the said file for at least 3 months beforethe discharge. It would seem that if Lee had not seen itsomeone else, especially the personnel director, wouldhave seen this note. Additionally, I was impressed withSteen's denial. Further, Steen was not given this allegedacceptance of a cash discount as a reason for hisdischarge.Thus I find in the case of Steen that theRespondent's alleged reasons were afterthoughts used tobolster the explanation for his discharge. Thus with re-gard to Pyle, Kane, and Steen, I find that the reasonsgiven for the discharges were mere pretext. The timing ofthe discharges, the company knowledge, and the failureto give prior warnings to otherwise satisfactory em-ployees lead me to conclude and find that these em-ployees were discharged in violation of Section 8(a)(1) ofthe Act for engaging in concerted activity for their mutualaid and protection.The case of Walter Taylor presents a more difficultproblem. In the first place, Taylor, although chosen by hisfellow employees as one of the four individuals torepresent them in presenting grievances to the Respond-ent, did not attend the grievance meeting which I havefound led to the discharges of the other three drivers.There is nothing in the record from which it can bedirectly determined that any supervisor or official of theRespondent knew of Taylor's participation. There is notestimony by which it is demonstrated that the committeeinformed Montgomery that Taylor was to have been oneof the spokesmen. Nor is there any other testimony thatany one else imparted this knowledge to any of the otherRespondent officials. Therefore, if knowledge of Taylor'sparticipation is to be imputed to the Respondent, suchknowledge must be implied from all of the circumstances.In addition to the question of knowledge is the admittedfact, by Taylor himself, that he falsified his log to hisbenefit on the morning on which he made his delivery toHouston. This would give credence to the Respondent'sclaim that it discharged Taylor because of his failure tomake timely delivery to Ross Carpets, the Houston dis-tributor.However, Taylor testified, without contradiction, thathe had falsified his log any number of times prior to the in-cident in question for the benefit of the Company becauseof Interstate Commerce Commission rules that a drivercould not drive more than a certain number of hours inany 24-hour period. In his uncontroverted testimony,Taylor explained that Vice President Carver was wellaware of this practice and had never expressed his disap-proval.Additionally, Taylor maintained throughout the hear-ing, in all of his testimony, that he arrived at the facility ofthe Houston distributor at the time assigned to him byDeLong, Respondent's dispatcher. Although the Re-spondent maintained, through Montgomery and Lee, thatTaylor had not made timely delivery and had not main-tainedhisrequired schedule,Respondent failed toproduce, as a witness, dispatcher DeLong, who, as far asthe record shows, was still employed by the Respondentand under its control at the time of the hearing. I can onlyinfer from this that had DeLong testified his testimonywould have supported Taylor's version of the incidentand not the Respondent's.I therefore conclude that under all of the circumstancesthe Respondent's alleged reasons for discharging Taylorwere mere pretext. This conclusion is supported by thefact that the falsifying of the log was not given as a reasonto Taylor at the time of his discharge. Moreover, I findthat under these circumstances the Respondent includedTaylor in the discharge, even if it had no direct knowledgeof his participation in the concerted activity, by reason ofthe fact that Taylor was one of the senior drivers, andthus, a possible leader of the dissident employees. Ac-cordingly,Ifindand conclude that Taylor wasdischarged, as were the other employees here, in violationof Section 8(a)(1) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the operations.described in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.IV.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that theRespondent be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuatethe policies of the Act.Having found that the Respondent dischargedRaymond Steen, Carl Pyle, Hosey Kane, and WalterTaylor because they engaged in concerted activity for theemployees' mutual aid and protection I shall recommendthat the usual remedy of reinstatement and backpay beimposed upon Respondent in the same manner as if theirdischarges constituted unlawful discrimination in viola-tion of Section 8(a)(3).11 Backpay shall be computed inaccordance with Board policy as set forth inF.W. Wool-worth Co.,90 NLRB 289, with interest computed in themanner set forth inIsisPlumbing & Heating Co.,138NLRB 716.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection2(2) ofthe Act and is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.By discharging Raymond Steen, Carl Pyle, HoseyKane, and Walter Taylor because they engaged in con-certed protected activity for the mutual aid and protectionof Respondent's employees,Respondent interfered with,restrained,and coerced its employees in violation of Sec-tion 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case it isrecommended that the Respondent, its officers, agents,successors, and assigns, shall:11Salt River Valley Water Users' Association,99 NLRB 849, 853,857, enfd.206 F 2d 325(C.A. 9) 38DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a)Discharging its employees for engaging in con-certed activities for the purpose of their mutual aid or pro-tection.(b) In any other manner interfering with, restraining,or coercing its employees in the exercise of their right toself-organization, to form labor organizations, to join orassistany labor organization, to bargain collectivelythrough representatives of their own choosing, and to en-gage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection andrefrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment, as authorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action:(a)Offer to Raymond Steen, Carl Pyle, Hosey Kane,and Walter Taylor immediate and full reinstatement totheir former positions, or to substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges, and make each whole for any loss of payhe may have suffered as a result of his discharge, in themanner set forth above in the section entitled "TheRemedy."[Notify the above-named employees if presently serv-ing in the Armed Forces of the United States of their rightto full reinstatementuponapplication in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.](b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Post at its plant in Anadarko, Oklahoma, copies ofthe attached notice marked "Appendix." 12 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 16, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 16, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.13this provision shall be modified to read: "Notify the Regional Director forRegion 16, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:After a trial in which both sides had the opportunity topresent their evidence, the National Labor RelationsBoard has found that we violated the law and has orderedus to post this notice and to keep our word about what wesay in this notice.WE WILL NOT discourage concerted activity forthe mutual aid and the protection of our employeesby discharging any of them for engaging in such ac-tivity.Since the Board found that we did so when we firedRaymond Steen, Carl Pyle, Hosey Kane, and WalterTaylor we will offer to them full reinstatement to their oldjobs and we will pay each of them for any loss he mayhave suffered because we fired him.WE WILL respect the rights of our employees toself-organization, to form, join, or assist any labor or-ganization, or to bargain collectively in respect toterms or conditions of employment through saidlabor organization, or any representative of their ownchoosing, and we will not interfere with, restrain, orcoerce our employees in the exercise of these rights.WE WILL notify the employees to be reinstated, ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon appli-cation in accordance with the Selective Service Actand the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces.You and all our employees are free to become mem-bers, or to refrain from becoming members; of any labororganization and are free to engage in any concerted ac-tivity for our employees' mutual aid and protection.SEQUOYAH MILLS, INC.(Employer)DatedBy12 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."11 In the event that this Recommended Order is adopted by the Board,(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 8A24 FederalOffice Building, 819 Taylor Street, Fort Worth, Texas76102, Telephone 334-2921.